DISMISS; Opinion Filed August 12, 2013.




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-13-00115-CV

                            JOHN SCOTT VINEY, Appellant
                                        V.
                           RICHARD F. LEMON, JR., Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-03700

                           MEMORANDUM OPINION
                      Before Justices Moseley, Bridges, and Lang-Miers
                                     Opinion Per Curiam
       The Court has before it appellant’s August 1, 2013 motion to dismiss. We GRANT the

motion and DISMISS the appeal. See TEX. R. APP. P. 42.1(a)(1).




130115F.P05                                             PER CURIAM
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN SCOTT VINEY, Appellant                        On Appeal from the 134th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00115-CV        V.                       Trial Court Cause No. DC-12-03700.
                                                   Opinion delivered per curiam. Justices
RICHARD F. LEMON, JR., Appellee                    Moseley, Bridges and Lang-Miers sitting for
                                                   the Court.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that each party bear his own costs of this appeal.


Judgment entered this 12th day of August, 2013.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




                                             –2–